Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites “the at least one negative current collectors”.  There is no explicit antecedent basis for “at least one negative current collector” where there is explicit antecedent basis for adjacent current collectors.  Moreover, “at least one” would not warrant the use of the plural “collectors”.  Thus, it is confusing as to which previous feature “the at least one negative current collectors” is mean to refer to.  
Moreover, claim 11 initially recites “at least one negative electrode with a negative current collector”, yet the claim later requires “adjacent negative current collectors”.  Thus, it is unclear where the antecedent basis is for “adjacent negative current collectors” since up to introduction of that requirement only one negative current collector has been required by the claim.
Claims 12-14 depend from claim 11 and fail to clarify these issues.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2017/0171516 to Matsuno (“Matsuno”).  Regarding claims 1-3 and 5, Matsuno discloses a lithium ion secondary battery comprising a plurality of positive electrodes and a plurality of negative electrodes where positive and negative electrodes are separated one from another via an electrolyte layer including a separator.  Matsuno at paragraph [0020].  Each of the positive electrodes includes a current collector coated on both sides with positive electrode active material and each of the negative electrodes includes a current collector coated on both sides with negative electrode active material.  Id.  Where weight is a concern, the current collector of either electrode type may be made of a polymer resin, including plastics such as high density polyethylene and low density polyethylene, that have a conductive filler, including carbon, added thereto to provide an electrically conductive plastic structural material.  Id. at paragraph [0029], [0032], and [0033].  The collector may be in the form of a film/sheet.  Id. at paragraph [0036].  
Further regarding claim 7, The electrolyte layer of Matsuno that separate one negative electrode from one positive electrode, is also present in the area between adjacent negative electrodes.  The electrolyte layer is considered to correspond to the recited contacting fixture, with the separator thereof corresponding to the contacting element, since it is in direct contact with at least one negative electrode.  
Further regarding claim 11, the Office notes that as is common in battery structures, Figure 1 of Matsuno shows that the positive electrode active material coats a larger area of the positive current collector than the area of the area the negative electrode active material of the negative collector.  Moreover, the electrolyte layer/separator extend to the full area of the positive electrode active material, thus being located between regions of the negative electrode current collectors not coated by active material.  Matsuno at Fig. 1.
Regarding claims 9 and 10, Matsuno describes assembling a battery from the above described positive electrodes, negative electrodes and electrolyte layer via conventional methods such as jelly roll wrapping or stacking, providing an outer case and various other conductive elements to extract current from the battery to an external circuit. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsuno.  Matsuno does not disclose a particular volume of its battery.  However, choice of the recited volume/size is considered to be an obvious design choice that the person of ordinary skill in the art at the time of invention would freely make in adapting the battery of Matsuno to specific applications.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2011/0171516 to Byun (“Byun”) in view of Matsuno.  Byun discloses a litihium ion battery comprising a plurality of positive electrodes and a plurality of negative electrodes separated one from another via an electrolyte/separator.   Each positive and negative electrode includes a current collector onto which the respective active material is loaded.  Byun at paragraph [0030].  The collector of each respective electrode type also includes an uncoated region.  Id.
A current collecting lead tab is welded to the uncoated region of the negative current collector.  In one particular embodiment of Byun, four jelly-roll wrapped electrode assemblies are provided and the negative current collecting lead tab includes four prongs to connect to the negative electrode current collector of each electrode assembly.   Byun at Figure 6.   In particular, a third prong exists between uncoated regions of adjacent negative electrode collectors associated with the first and second electrode assemblies, and is welded to the uncoated region of the collector of the second electrode assembly.  This prong is considered to correspond to the recited contacting portion of the contacting fixture.  
Additionally, first and second prongs are welded to the collectors of the outer first and last electrode assemblies, acting through the connecting plates connecting all four prongs to clamp together the four electrode assembly collectors and the third and fourth inner prongs, each of which corresponds to a contacting portion.  Thus, the outer first and second prongs are considered to correspond to the recited clamping device.
Byun is silent regarding collectors for the electrode assemblies being made of a non-metallic, electrically conductive structural material comprising plastic and/or semiconductor.  Nonetheless, as described above, Matsuno discloses that a plastic conductive sheet/film may be used for such features of a battery in order to save weight.  Matsuno at paragraphs [0029], [0032], and [0033].  Thus, in order to save weight in the battery of Byun, the person of ordinary skill in the art at the time of invention would have had reason to make the current collector sheets of the electrode assemblies of a conductive plastic.
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5, 7, 9, and 10, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT P MCCONNELL whose telephone number is (571)270-7531. The examiner can normally be reached 9am to 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WYATT P MCCONNELL/Examiner, Art Unit 1727